Case 3:19-cv-00054-JM-BGS Document 115 Filed 11/13/20 PageID.1562 Page 1 of 5



1    Michael I. Neil, SBN 40057
     mneil@neildymott.com
2    Robert W. Frank, SBN 95392
     rfrank@neildymott.com
3    Matthew R. Souther, SBN 227910
     msouther@neildymott.com
4    Phillip E. Stephan, SBN 283818
     pstephan@neildymott.com
5    NEIL, DYMOTT, FRANK, McCABE & HUDSON
     A Professional Law Corporation
6    110 West A Street, Suite 1200
     San Diego, CA 92101
7    P 619.238.1712 | F 619.238.1562
8    Ann E. Menasche, SBN 74774
     Ann.menasche@disabilityrightsca.org
9    Nichole Mendoza, SBN 276632
     Nichole.Mendoza@disabilityrightsca.org
10   DISABILITY RIGHTS CALIFORNIA
     530 B Street, Suite 400
11   San Diego, CA 92101
     P 619.239.7861 | F 619.239.7906
12
     Ben Conway, SBN 246410
13   Ben.Conway@disabilityrightsca.org
     Navneet K. Grewal, SBN 251930
14   Navneet.Grewal@disabilityrightsca.org
     DISABILITY RIGHTS CALIFORNIA
15   350 S. Bixel Street, Suite 290
     Los Angeles, CA 90017
16   P 213.213.8000 | F 213.213.8001
17   Attorneys for ALEX MONTOYA, REX SHIRLEY,
     PHILIP PRESSEL, and WYLENE HINKLE
18   On Behalf of the Plaintiff Class
19                        UNITED STATES DISTRICT COURT
20                      SOUTHERN DISTRICT OF CALIFORNIA
21   ALEX MONTOYA, REX SHIRLEY,          )         Case No. 3:19-cv-00054-JM-BGS
     PHILIP PRESSEL, and WYLENE          )
22   HINKLE, individually, and on behalf of
                                         )         JOINT MOTION TO AMEND
     all others similarly situated,      )         THE COURT’S SCHEDULING
23                                       )         ORDER TO EXTEND ALL
                     Plaintiffs,         )         DEADLINES BY NINETY (90)
24                                       )         DAYS
     vs.                                 )
25                                       )         Judge:
     CITY OF SAN DIEGO, a public entity; )                 Honorable Jeffrey T. Miller
26   and DOES 1-100,                     )         Courtroom: 5D (Schwartz)
                                         )         Magistrate Judge:
27                   Defendants.         )                Honorable Bernard G. Skomal
                                         )         12th Floor (Carter/Keep)
28                                       )         Jury Trial: October 18, 2021
                                               1
     JOINT MOTION TO AMEND THE COURT’S SCHEDULING               Case No. 3:19-cv-00054-JM-BGS
     ORDER TO EXTEND ALL DEADLINES BY NINETY (90) DAYS
Case 3:19-cv-00054-JM-BGS Document 115 Filed 11/13/20 PageID.1563 Page 2 of 5



1    I.       JOINT MOTION TO ALLOW A MODIFICATION OF THE COURT’S
2
              PRE-TRIAL SCHEDULING ORDER

3             Through this joint motion, Plaintiffs, ALEX MONTOYA, REX SHIRLEY,
4    PHILIP PRESSEL, and WYLENE HINKLE, and Defendant, CITY OF SAN DIEGO,
5    by and through their respective counsel of record, jointly move this Court to allow a
6    modification of the pre-trial scheduling order. This motion is based on this Joint Motion,
7    and the concurrently filed Declaration of Matthew R. Souther, Esq.
8    II.      RULE 16(b) PERMITS AMENDMENT ON THE BASIS OF CONSENT
9             Pursuant to Federal Rule of Civil Procedure (FRCP) 16(b)(4), a court may modify
10   a scheduling order “only for good cause and with the judge’s consent.” Rule 16's
11   purpose “is to get cases decided on the merits of issues that are truly meritorious and in
12   dispute[.]” See Allen v. Bayer Corp. (In re: Phenylpropanolamine (PPA) Prods. Liab.
13   Litig.), 460 F.3d 1217, 1227 (9th Cir. 2006). Rule 16(b)’s good cause inquiry focuses
14   on the movant’s diligence. Coleman v. Quaker Oats Co., 232 F.3d 1271,1294-95 (9th
15   Cir. 2000); see also Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th
16   Cir.1992) (“good cause means scheduling deadlines cannot be met despite the moving
17   party’s diligence).
18   III.     THE PARTIES JOINTLY STIPULATE TO THE MODIFICATION OF
19            THE PRE-TRIAL SCHEDULING ORDER

20            On January 21, 2020, the Honorable Jeffrey T. Miller issued an Order denying
21   the City of San Diego’s motion to dismiss Plaintiffs’ claims and providing the City of
22   San Diego up to and including February 18, 2020 to file an answer to Plaintiffs’ First
23   Amended Complaint. See the Declaration of Matthew R. Souther (“Souther Dec”),
24   at ¶1.
25            After the Order was issued, counsel for Plaintiffs and counsel for the City spoke
26   and agreed to permit Plaintiffs to amend their complaint, after several discussions
27   regarding the proposed Second Amended Complaint. (Id., at ¶2). Following the filing
28   of the Second Amended Complaint, the parties entered settlement negotiations,
                                                  2
     JOINT MOTION TO AMEND THE COURT’S SCHEDULING                    Case No. 3:19-cv-00054-JM-BGS
     ORDER TO EXTEND ALL DEADLINES BY NINETY (90) DAYS
Case 3:19-cv-00054-JM-BGS Document 115 Filed 11/13/20 PageID.1564 Page 3 of 5



1    including negotiations under the guidance of the Honorable Bernard G. Skomal. (Id., at
2    ¶3.) After settlement negotiations hit impasse, Plaintiffs propounded timely discovery
3    on the City of San Diego, including requests for admission, requests for production,
4    special interrogatories, and depositions under Rule (30)(b)(6). Id., at ¶4. After receiving
5    the timely requests, the City of San Diego’s counselor Danna Nicholas spoke with
6    Plaintiffs’ counselors Robert W. Frank and Matthew R. Souther regarding the
7    discovery, asking for additional time to identify the proper witnesses for the 30(b)(6)
8    depositions and for additional time to produce thousands of responsive documents. Id.,
9    at ¶5. The parties agreed that additional time requested by the City would be fair to
10   allow the discovery to take place in a timely fashion while also recognizing the
11   difficulty with gathering such discovery during the COVID-19 pandemic, and that an
12   extension of the deadlines in the scheduling order would serve the interests of justice
13   and fairness. Id., at ¶6.
14          The Joint Stipulation evidences the consent of the parties and provides a basis for
15   modification of the Court’s scheduling order. Id., at ¶7.
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                 3
     JOINT MOTION TO AMEND THE COURT’S SCHEDULING                   Case No. 3:19-cv-00054-JM-BGS
     ORDER TO EXTEND ALL DEADLINES BY NINETY (90) DAYS
Case 3:19-cv-00054-JM-BGS Document 115 Filed 11/13/20 PageID.1565 Page 4 of 5



1    IV.   CONCLUSION
2          Based on the foregoing, Plaintiffs and Defendant City of San Diego respectfully
3    request that this Court order that its pre-trial scheduling order be modified to extend all
4    deadlines and dates by ninety (90) days.
5

6    Dated: November 13, 2020         NEIL, DYMOTT, FRANK, MCCABE & HUDSON
                                      A Professional Law Corporation
7

8                                     By:    /s/ Robert W. Frank
9                                            Michael I. Neil
                                             mneil@neildymott.com
10                                           Robert W. Frank
                                             rfrank@neildymott.com
11
                                      By:    /s/ Matthew R. Souther
12                                           Matthew R. Souther
                                             msouther@neildymott.com
13                                           Phillip E. Stephan
                                             pstephan@neildymott.com
14                                           Attorneys for Plaintiffs
                                             ALEX MONTOYA, PHILIP PRESSEL,
15                                           REX SHIRLEY, and WYLENE HINKLE
16
      Dated: November 13, 2020        DISABILITY RIGHTS CALIFORNIA
17

18                                    By:    /s/ Ann E. Menasche
                                             Ann E. Menasche,
19                                           Ann.menasche@disabilityrightsca.org
                                             Nichole Mendoza
20                                           Nichole.mendoza@disabilityrightsca.org
                                             Attorneys for Plaintiffs
21                                           ALEX MONTOYA, PHILIP PRESSEL,
                                             REX SHIRLEY, and WYLENE HINKLE
22

23    Dated: November 13, 2020        DISABILITY RIGHTS CALIFORNIA
24
                                      By:    /s/ Ben Conway
25                                           Ben Conway
                                             Ben.conway@disabilityrightsca.org
26                                           Navneet K. Grewal
                                             Navneet.Grewal@disabilityrightsca.org
27                                           Attorneys for Plaintiffs
                                             ALEX MONTOYA, PHILIP PRESSEL,
28                                           REX SHIRLEY, and WYLENE HINKLE
                                                 4
     JOINT MOTION TO AMEND THE COURT’S SCHEDULING                   Case No. 3:19-cv-00054-JM-BGS
     ORDER TO EXTEND ALL DEADLINES BY NINETY (90) DAYS
Case 3:19-cv-00054-JM-BGS Document 115 Filed 11/13/20 PageID.1566 Page 5 of 5



1    Dated: November 13, 2020        CITY OF SAN DIEGO
2
                                     By:    /s/ Danna Nicholas
3                                           Danna Nicholas
                                            DNicholas@sandiego.gov
4                                           Attorneys for Defendant
                                            CITY OF SAN DIEGO
5

6
                              SIGNATURE CERTIFICATION
7
           Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
8
     and Procedures Manual, I hereby certify that the content of this document is acceptable
9
     to Danna Nicholas, counsel for Defendant City of San Diego and that I have obtained
10
     Ms. Nicholas’ authorization to affix her electronic signature to this document.
11

12   Dated: November 13, 2020        By:    /s/ Phillip E. Stephan
13                                          Phillip E. Stephan
                                            pstephan@neildymott.com
14                                          Attorneys for Plaintiffs
                                            ALEX MONTOYA, PHILIP PRESSEL,
15                                          REX SHIRLEY, and WYLENE HINKLE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                5
     JOINT MOTION TO AMEND THE COURT’S SCHEDULING                 Case No. 3:19-cv-00054-JM-BGS
     ORDER TO EXTEND ALL DEADLINES BY NINETY (90) DAYS
